Citation Nr: 1524341	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-22 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to February 1, 2010, for the award of additional compensation benefits for a dependent spouse.


REPRESENTATION

Appellant represented by:	Champagne Girten, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from October 1943 to January 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 determination by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the Veteran's attorney has asserted numerous times that there was clear and unmistakable error (CUE) in a 1946 rating decision.  The Board notes that there were three rating decisions issued by the RO in 1946 and that the Veteran's attorney has not specified which RO decision in 1946 she believes contains CUE.  The Board feels compelled to point out to the attorney that where there are multiple decisions, failure to specify the date of the decision being attacked renders a claim for CUE insufficient.  See Mindenhall v. Brown, 7 Vet. App. 271, 275 (1994).  Because the record lacks a sufficient claim for CUE, there is no CUE issue for the Board to refer to the RO for consideration at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On his original claim for VA benefits in January 1946, the Veteran reported that he was married. 

2.  The Veteran was granted an increased (combined) compensation rating of 30 percent in February 1951. 

3.  On January 21, 2011, the Veteran contacted VA and requested that his wife be added to his award as a dependent.  

4.  In a May 2013 letter, the RO notified the Veteran that his compensation award had been amended to include additional benefits for his spouse, effective January 21, 2010, one year prior to his January 21, 2011 application to add his spouse to his award.  

5.  The payment start date for the additional benefits for a dependent spouse was February 1, 2010, the first day of the month following his January 21, 2010 effective date.


CONCLUSION OF LAW

The criteria for an effective date prior to February 1, 2010, for a grant of additional compensation benefits for the Veteran's spouse have not been met.  38 U.S.C.A. §§ 1155, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.31, 3.114, 3.400, 3.401 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  The Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim.  See Holliday v. Principi, 14 Vet. App. 282 -83 (2001).  For reasons expressed immediately below, the Board finds that resolution of the issue at hand is based on the operation of law and that the VCAA is generally not applicable.  In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  The Board finds that such is the case as to the issue addressed herein.  Therefore, based on the Court's decision in Manning, the Board concludes that the appellant's appeal is not subject to the provisions of the VCAA.  Nonetheless, the Board also finds that the claimant has been accorded ample opportunity to present evidence and argument as required by the Court's jurisprudence in general.  See 38 C.F.R. § 3.103 (2014).

On his original claim for VA benefits in January 1946, the Veteran reported that he was married.   

In February 1951 the Veteran's combined service-connected disability compensation rating was increased to 30 percent.

On January 21, 2011, the Veteran contacted VA by telephone and requested that his wife be added to his award as a dependent.  In February 2011 the RO notified the Veteran that his compensation payments had been increased to include a dependent spouse with a payment start date of February 1, 2011.  In May 2013, the RO notified the Veteran that his compensation award had been amended to include additional benefits for his spouse, effective January 21, 2010, one year prior to his January 21, 2011 application to add his spouse to his award.  The payment start date for the additional benefits for a dependent spouse was February 1, 2010, the first day of the month following his January 21, 2010 effective date. 

The Veteran attorney contends that the Veteran should receive additional compensation benefits for his spouse retroactive to October 1, 1978, the date the law changed, as VA had evidence of the marriage at that time.  

The Board observes that the Veteran's Disability and Compensation and Survivor's Benefits Act of 1978, Public Law 95-479, was enacted by Congress on October 1, 1978.  The liberalizing law amended the previous law to provide for payment of additional compensation for dependents of veterans whose service-connected disabilities were evaluated as at least 30 percent disabling rather than at least 50 percent disabling as provided under prior law. 

Under applicable criteria, the effective date of an award of additional compensation for a dependent is the latest of the following dates: (1) The date of claim. This term means the following, listed in their order of applicability: (i) the date of the veteran's marriage, or birth/adoption of his or her child, if the evidence of the event is received within one year of the event; otherwise, (ii) the date notice is received of dependent's existence, if evidence is received within one year of the VA request; or, (2) The date the dependency arises; or, (3) The effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; or, (4) The date of commencement of the veteran's award.  38 U.S.C.A. § 5110(f), (n); 38 C.F.R. § 3.401(b).  Pursuant to provisions of law governing the initiation of payments of benefit awards, the payment of increased compensation due to an added dependent shall commence on the first day of the calendar month immediately succeeding the month in which the award became effective.  38 U.S.C.A. § 5111; 38 C.F.R. § 3.31. 

The applicable law and regulations also state that where pension, compensation, or dependency and indemnity compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  The provisions of this paragraph are applicable to original and reopened claims as well as claims for increase.  (1) If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  (2) If a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  (3) If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 U.S.C. 5110(g); 38 C.F.R. § 3.114(a). 

As noted above, the effective date of Public Law 95- 479 was October 1, 1978, and the Veteran's first claim for additional benefits for his spouse under that law dates from January 21, 2011. 

In Gold v. Brown, 7 Vet. App. 315 (1995) the United States Court of Veterans Appeals (Court) determined that 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a) govern factual circumstances such as in this case.  In Gold, as here, the issue was entitlement to an earlier effective date for a spousal dependency allowance.  Although not citing or addressing 38 U.S.C.A. § 5110(f), (n); 38 C.F.R. § 3.401(b), the Court in Gold observed that subject to the provisions of 38 U.S.C.A. § 5101 (West 2014), where compensation is awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act....  In no event shall such award or increase be retroactive for more than one year from the date of application therefor....  38 U.S.C.A. § 5110 (g).  While entitlement begins from that date, payment of said benefits begins on the first day of the calendar month following the month in which the award became effective.  38 U.S.C.A. § 5111; 38 C.F.R. § 3.31. 

Accordingly, under the holding in Gold, the effective date cannot be earlier than February 2010, the month following the one year prior to the date of receipt of the Veteran's claim in January 2011. 

Further, in order for a veteran to receive a benefit paid or furnished under the laws administered by the Secretary, he/she must file a claim in the form prescribed by the Secretary. 38 U.S.C.A. § 5101 (2014); 38 C.F.R. § 3.151(a) (2014).  Hence, while the Veteran became entitled to additional disability compensation for a spouse in October 1978, upon enactment of the liberalizing law, he did not submit a claim for such additional disability compensation until January 2011.  As noted previously, in order for any VA benefits to be paid to any individual, a specific claim must be filed for such a benefit. 

Moreover, in Gold the Court held that VA was not under any duty to inform the veteran of the change in 1978 liberalizing law.  The Court upheld this decision in McCay v. Brown, 9 Vet. App. 183, 188 (1996) stating that a veteran who did not file dependency allowance application until 12 years after he first met the criteria pursuant to a new law could only obtain allowance no earlier than one year prior to date of application. 

Here, the effective date has been properly set in February 2010, one year prior to the first day of the calendar month immediately succeeding the month in which the award became effective, i.e., date of the Veteran's telephone contact with the RO in January 2011. 

In this case, for the foregoing reasons and bases, the preponderance of the evidence is against the claim and, thus, there is no doubt to be resolved in favor of the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The claim for an effective date prior to February 1, 2010, for payment of additional disability compensation benefits for the Veteran's spouse is denied. 



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


